Title: To George Washington from Richard Henry Lee, 20 November 1784
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Trenton in N. Jersey Novr 20. 1784

I should sooner have done myself the honor of writing to you, if it had been in my power to have communicated any thing agreeable—But I could only have informed you that we had not, have not, nor can we say when, Members enough will be assembled to make a Congress. As yet we have but four States convened. This lassitude in our public councils must afflict our friends, and encourage the hopes of our Trans-Atlantic foes, who look at us with an evil eye. Mr Wolcott arrived here yesterday with the Treaty made at Fort Stanwix with the Six Nations, and he informs us that the other two Commissioners have proceeded to Pittsburg to treat with the western Tribes. He thinks (from the satisfaction that appeared among some Shawanese Chiefs who were at Fort Stanwix) that the Commissioners will not find much difficulty in their treaty with the western Indians. I have the honor to inclose you a copy of the Northern treaty, and shall be happy to know your opinion of it.
I understand from Mr Wolcott, that the Commissioners of the United States met many difficulties thrown in their way by N. York, which they overcame at last by firmness and perseverance. It is unfortunate when individual views obstruct general measures, and more especially when a State becomes opposed to the States; because it seems to confirm the predictions of those who wish us not well, and who cherish hopes

from a discord that may arise from different interests. Colo. Monroe, of our delegation, who is lately returned from a Tour to Montreal, Niagara, and Lake Erie, informs us that he learnt in his journey, that the western posts were to be detained from us; and that the reason assigned was, because of the conduct of N. York and Virginia. The former for pushing the law of confiscation beyond the terms of peace, and Virginia for not repealing the laws that impede the recovery of British debts. The Governor of N. York told Colo. Monroe, that it was a mistaken charge upon them, for that they had not confiscated since the provisional articles. It is to be lamented that any pretext should be furnished for injuring us in the essential manner that the detention of these posts will do. The Parliament, it seems, is prorogued without touching the subject of their trade with us, altho a committee of the privy Council upon the petition of the West India merchants and planters, had reported an approbation of all the silly, malign principles of Lord Sheffield respecting our trade with the B.W. Indies. This book of Lord Sheffields has been ably answerd by several writers in G. Britain. My respects, if you please, to your Lady—I hope that she has recoverd her health. I have the honor to be dear Sir your most obedient and very humble servant

Richard Henry Lee

